           Case 1:20-cv-01317-DAD-SAB Document 10 Filed 10/06/20 Page 1 of 3



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA

10
11   RICHARD A. EVANS,                                )   Case No.: 1:20-cv-01317-DAD-SAB (PC)
                                                      )
12                   Plaintiff,                       )
                                                      )   FINDINGS AND RECOMMENDATION
13            v.                                          REGARDING PLAINTIFF’S REQUESTS FOR
                                                      )   EMERGENCY RELIEF
14                                                    )
     ADEKUNIE SHITTU, et al.,
                                                      )   (ECF Nos. 8, 9)
15                                                    )
                     Defendants.                      )
16                                                    )
                                                      )
17                                                    )
18            Plaintiff Richard A. Evans is proceeding pro se in this civil rights action pursuant to 42 U.S.C.
19   § 1983.
20            On September 18, 2020, the undersigned issued Findings and Recommendations
21   recommending that Plaintiff’s motion to proceed in forma pauperis be denied because Plaintiff has
22   suffered three or more strikes under 28 U.S.C. § 1915(g). (ECF No. 7.)
23            On September 25, 2020, and October 1, 2020, Plaintiff filed separate requests for judicial
24   notice. (ECF Nos. 8, 9.) Plaintiff contends that he was referred for surgery on his varicose veins in
25   March 2020, but has not yet received the surgery. (Id.) The Court construes Plaintiff’s requests for
26   judicial as requests for injunctive relief.
27   ///
28   ///
                                                          1
        Case 1:20-cv-01317-DAD-SAB Document 10 Filed 10/06/20 Page 2 of 3



1            A temporary restraining order is an extraordinary measure of relief that a federal court may

2    impose without notice to the adverse party if, in an affidavit or verified complaint, the movant “clearly

3    show[s] that immediate and irreparable injury, loss, or damage will result to the movant before the

4    adverse party can be heard in opposition.” Fed. R. Civ. P. 65(b)(1)(A). The standard for issuing a

5    temporary restraining order is essentially the same as that for issuing a preliminary injunction.

6    Stuhlbarg Int'l Sales Co. v. John D. Brush & Co., 240 F.3d 832, 839 n.7 (9th Cir. 2001) (stating that

7    the analysis for temporary restraining orders and preliminary injunctions is “substantially identical”).

8    “A plaintiff seeking a preliminary injunction must establish [ (1) ] that he is likely to succeed on the

9    merits, [ (2) ] that he is likely to suffer irreparable harm in the absence of preliminary relief, [ (3) ] that

10   the balance of equities tips in his favor, and [ (4) ] that an injunction is in the public interest.” Winter

11   v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20 (2008) (citations omitted). The Ninth Circuit has held

12   that “ ‘serious questions going to the merits’ and a balance of hardships that tips sharply towards the

13   plaintiff can support issuance of a preliminary injunction, so long as the plaintiff also shows that there

14   is a likelihood of irreparable injury and that the injunction is in the public interest,” even if the moving

15   party cannot show that he is likely to succeed on the merits. Alliance for the Wild Rockies v. Cottrell,

16   632 F.3d 1127, 1135 (9th Cir. 2011). Under either formulation of the principles, preliminary injunctive

17   relief should be denied if the probability of success on the merits is low. Johnson v. Cal. State Bd. of

18   Accountancy, 72 F.3d 1427, 1430 (9th Cir. 1995) (“ ‘[E]ven if the balance of hardships tips decidedly

19   in favor of the moving party, it must be shown as an irreducible minimum that there is a fair chance of

20   success on the merits.’ ” (quoting Martin v. Int'l Olympic Comm., 740 F.2d 670, 675 (9th Cir. 1984))).

21           The pendency of this action does not give the Court jurisdiction over prison officials in

22   general. Summers v. Earth Island Institute, 555 U.S. 488, 491–93 (2009); Mayfield v. United States,

23   599 F.3d 964, 969 (9th Cir.2010). The Court's jurisdiction is limited to the parties in this action and to

24   the viable legal claims upon which this action is proceeding. Summers, 555 U.S. at 491–93; Mayfield,

25   599 F.3d at 969. The undersigned has recommended that the Court deny in forma pauperis, and

26   Plaintiff pay the $400.00 filing fee in full before this case proceed. Therefore, the Court lacks

27   jurisdiction over prison officials not parties to a civil action. Further, Plaintiff has not demonstrated

28

                                                            2
        Case 1:20-cv-01317-DAD-SAB Document 10 Filed 10/06/20 Page 3 of 3



1    that he is at risk of suffering immediate and irreparable harm will result absent an order in this case.

2    Accordingly, Plaintiff’s requests for injunctive relief should be denied.

3             Based on the foregoing, it is HEREBY RECOMMENDED that Plaintiff’s requests for

4    injunctive relief be denied.

5             This Findings and Recommendation will be submitted to the United States District Judge

6    assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen (14) days

7    after being served with this Findings and Recommendation, Plaintiff may file written objections with

8    the Court. The document should be captioned “Objections to Magistrate Judge’s Findings and

9    Recommendation.” Plaintiff is advised that failure to file objections within the specified time may

10   result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014)

11   (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

12
13   IT IS SO ORDERED.

14   Dated:     October 6, 2020
15                                                      UNITED STATES MAGISTRATE JUDGE

16
17
18
19
20
21
22
23
24
25
26
27
28

                                                          3
